Citation Nr: 1758904	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to March 13, 2013. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1954 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision.  

In October 2016, the Board, in pertinent part, granted TDIU effective March 13, 2013 and remanded the Veteran's TDIU claim prior to March 13, 2013, for referral to the Director of Compensation and Pension Services (DCPS) for consideration on an extraschedular basis.  In a February 2017, an administrative decision denied the Veteran's TDIU claim prior to March 13, 2013, and the RO notified the Veteran and his representative by issuance of a supplemental statement of the case (SSOC). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to March 13, 2013, the Veteran's service-connected disabilities did not render him incapable of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Prior to March 13, 2013, the criteria for TDIU on extraschedular basis were not met.  38 U.S.C. §§ 1155, 5110(a), (b) (2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The Veteran seeks TDIU on an extraschedular basis for the period prior to May 13, 2013.  As a preliminary matter, the Board notes that the evidence of record indicates that the Veteran was employed until June 1984.  

In its October 2016 decision, the Board granted entitlement to TDIU on a schedular basis effective March 13, 2013. 

TDIU is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2017).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a) (2017).  

However, regulations provide that if the percentage requirements are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2017).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance, because that regulation requires that the RO first submit the claim to the DCPS for extraschedular consideration.

The Board has jurisdiction to review the entirety of the Director's decision denying or assigning an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate. Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015). Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, see Bowling, 15 Vet. App. at 10, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination. Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C. §§ 511 (a), 7104(a); 38 C.F.R. § 4.16 (b)). Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16 (b) has been remanded and referred to the Director, and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits.

It is undisputed that the Veteran did not meet the criteria for a schedular TDIU prior to March 13, 2013.  Prior to March 13, 2013, service connection had been established for seven conditions:  Low back strain was evaluated at 10 percent disabling; ischemic heart disease (IHD) was evaluated at 10 percent disabling effective September 22, 2010 and increased to 30 percent disabling effective November 11, 2012; bilateral hearing loss was evaluated at zero percent disabling; tinnitus was evaluated at 10 percent disabling; residuals of surgery for left inguinal hernia, infectious Hepatitis, and scar from the hernia surgery were each evaluated at zero percent disabling.  The combined evaluation for compensation was 20 percent effective September 22, 2010; 30 percent effective July 24, 2012, and 40 percent effective November 14, 2012.  

In this case, the RO submitted the Veteran's TDIU claim to the DCPS for extraschedular consideration in December 2016.  In a February 2017administrative opinion, it was concluded that the evidence failed to show that the Veteran's disabilities had a marked interference with employment that rendered application of regular rating schedular standards impractical.  In support of this conclusion, the Director noted that the record reveals that the Veteran worked continuously from 1974 until June 1984 when he was terminated, but appeared to receive retirement.  Furthermore, VA examinations in connection with the Veteran's service-connected conditions dated January 2011, December 2011, November 2012, and March 2013 indicated that his disabilities do not preclude him from working.  

In analyzing the meaning of "substantially gainful employment," courts have concluded that "the test is whether a particular job is realistically within the physical and mental capabilities of the claimant."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Accordingly, a Veteran need not establish "100 percent unemployability" to prove an inability to maintain a "substantially gainful occupation;" the use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

To be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Unlike the general disability rating schedule, which is based on the average work-related impairment caused by a disability, a claim for "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, training in business administration and computer programming, and history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and part-time work as a tutor).

The Board notes that the Veteran's employment history indicates that he worked as a supervisor with Parker Hannifin from September 1975 to June 1984, where he missed no time of work.  The employer further indicated on the Veteran was terminated without giving a reason and stated that he received retirement benefits.  See October 2013 VA 21-4192 Request for Employment Information. 

The Board further notes that Veteran was afforded multiple VA examinations to assess the nature, etiology, and current severity of his symptoms related to his service-connected disabilities.  In January 2011, the Veteran underwent a VA audiological examination, where the examiner indicated that he was not employed, and his hearing loss and tinnitus impacted his social interacting and ability to follow instructions, but had no impact on his usual daily activities.  A VA scar examination at the same time noted that the Veteran was not employed due to being eligible by age or duration of work, but that his service-connected hernia scar had no significant effect on his ability to work.  Lastly, an examination of the Veteran's spine revealed range of motion testing of the lumbar spine with forward flexion to 90 degrees, and extension to 20 degrees.  There was also no evidence of radiculopathy.  

In December 2011, a VA examination for the Veteran's hernia noted that his condition did not impact his ability to work.  His November 2012 VA heart examination also noted that his condition does not impact his ability to work.  

The Board recognizes that the Veteran is competent to report on the nature and perceived impact of her symptoms to the extent that they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, under the facts of this case, the Board finds that the Veteran has limited competence to opine on the occupational impact of such symptoms, as this is beyond his lay competence.  

Upon review of the evidence of record, the Board finds that the Veteran's service connected disabilities did not render him unemployable prior to May 13, 2013, the date the Board previously granted TDIU on a schedular basis, and the claim, therefore, must be denied.  The evidence as outlined above clearly reflects the Veteran's disabilities did not render him unable to secure or follow a substantially gainful occupation prior to May 2013.  The Veteran reported that he had 3 years of college education and he described his work as being a foreman.  The examinations of record outline some limitations but clearly depict a person who retained some ability to perform work.  There is no other medical evidence suggesting that the Veteran was unable to work due to his service-connected disabilities prior to March 13, 2013.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Veteran's claim is denied.


ORDER

Entitlement to a TDIU on an extraschedular basis prior to March 13, 2013 is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


